Exhibit 10.1




Execution Version








FIRST AMENDMENT TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT
THIS FIRST AMENDMENT TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this “Agreement”)
is entered into effective as of April 29, 2019 (the “Effective Date”) among
VANGUARD NATURAL GAS, LLC, a Kentucky limited liability company (the
“Borrower”), the undersigned Guarantors, CITIBANK, N.A., as the administrative
agent (in such capacity, the “Administrative Agent”), Citibank, N.A., as the
lender (in such capacity, the “Existing Lender”) and the New Lenders (as defined
below). Unless otherwise defined herein, all capitalized terms used herein that
are defined in the Credit Agreement referred to below shall have the meanings
given such terms in the Credit Agreement.
WITNESSETH:
WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Existing
Lender are parties to that certain Debtor-in-Possession Credit Agreement, dated
as of April 3, 2019 (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Existing Credit Agreement” and
the Existing Credit Agreement as amended by this Agreement, the “Credit
Agreement”);
WHEREAS, pursuant to the Existing Credit Agreement, the Existing Lender has made
New Money Loans to the Borrower and provided certain other credit accommodations
to the Borrower;
WHEREAS, The Borrower has requested that each of the financial institutions
party hereto other than the Existing Lender and the Administrative Agent (each,
a “New Lender”, and collectively, the “New Lenders” and, together with the
Existing Lender, the “Lenders”) become Lenders under the Credit Agreement with a
Roll-Up Loan Amount as set forth on Annex I to the Credit Agreement (as amended
hereby) and an Applicable Percentage with respect to New Money Loans and
Commitments as set forth on Annex II to the Credit Agreement (as amended
hereby).


NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and agreed, the Borrower, the
Guarantors, the Administrative Agent, the Issuing Bank, the New Lenders and the
Existing Lender hereby agree as follows:
Section 1.
Amendments to Credit Agreement.

1.1    Section 1.01 of the Credit Agreement is hereby amended as follows:
(a)    By inserting the following defined terms in the appropriate alphabetical
order:
“Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid,
term sheet, discussion, or agreement with respect to a sale, disposition,
new-money investment, restructuring, reorganization, merger, amalgamation,
acquisition, consolidation, dissolution, debt investment, financing, joint
venture, partnership, equity investment, liquidation, tender offer,
recapitalization, plan of reorganization, debtor-in-possession financing, exit
financing,






--------------------------------------------------------------------------------




use of cash collateral, share exchange, business combination, or similar
transaction, in each case to the extent received after the date hereof,
involving any one or more Loan Parties or the debt, equity, or other interests
in any one or more Loan Parties that is an alternative to the Exit Transactions.


“Approved Support Agreement” means a plan support agreement, restructuring
support agreement (or similar agreement), in each case in form and substance
reasonably satisfactory to the Administrative Agent and executed by the Parent,
one or more of the Lenders and the other parties party thereto, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.


“Claim” shall have the meaning assigned to such term in section 101(5) of the
Bankruptcy Code.


“Claim/Interest” means, with respect to any Person, any Claim of such Person
against, or Equity Interest in, any Loan Party, including, without limitation,
DIP Claims and Claims on account of the Prepetition Loan Documents and the
Prepetition Second Lien Debt Documents.


“Definitive Exit Documents” has the meaning assigned to such term in Section
12.21(a)(iv).


“DIP Claims” means with respect to any Person, any Claim of such Person against
any Loan Party on account of this Agreement and any other Loan Document.


“Exit Transactions” means the entry by the Borrower, the Guarantors, the
Administrative Agent and each Lender into the credit facilities (collectively,
the “Exit Facility”) as more fully described in the Exit Facility Term Sheet.


“Exit Facility” has the meaning assigned to such term in the definition of “Exit
Transactions”.


“Exit Facility Term Sheet” means the Summary of Proposed Terms and Conditions of
Revolving Credit Facility and Term Facility attached hereto as Exhibit J as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof.


“First Amendment” means that certain First Amendment to Debtor-in-Possession
Credit Agreement dated as of the First Amendment Effective Date among the
Borrower, the Guarantors party thereto, the Administrative Agent and the Lenders
party thereto.


“First Amendment Effective Date” means April 29, 2019.


“Other Claims” means, with respect to any Person, any Claim/Interest of such
Person other than DIP Claims.


2


--------------------------------------------------------------------------------




“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers Other Claims (or enter
with customers into long and short positions in Other Claims), in its capacity
as a dealer or market maker in Other Claims and (b) is, in fact, regularly in
the business of making a market in claims against issuers or borrowers
(including debt securities or other debt).
“Required New Money Lenders” means, at any time, New Money Lenders having New
Money Loans and Commitments representing more than 662/3% of the sum of all
outstanding New Money Loans and Commitments.
“Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer,
hypothecate, participate, donate or otherwise encumber or dispose of, directly
or indirectly (including through derivatives, options, swaps, pledges, forward
sales or other transactions).
“Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of Section 12.21 and
substantially in the form attached hereto as Exhibit K.
(b)    By amending and restating the following definitions of in their entirety
as follows:
“Loan Documents” means this Agreement, the First Amendment, the Notes, the
Letter of Credit Agreements, the Security Instruments, the DIP Fee Letter, the
DIP Order and all other agreements, instruments, consents and certificates
heretofore and hereafter executed and delivered by the Parent, the Borrower, any
other Loan Party and any of their respective Affiliates in connection with this
Agreement (other an Treasury Management Agreements).
“Sanctioned Person” means, at any time, any person with whom dealings are
restricted or prohibited under Sanctions, including, without limitation (a) any
Person listed in any Sanctions-related list of designated or identified Persons
maintained by the United States (including, without limitation, by OFAC, the
U.S. Department of the Treasury, the U.S. Department of State or the US
Department of Commerce), the United Nations Security Council, the European Union
or any European Union member state, the United Kingdom (including, without
limitation, Her Majesty’s Treasury), Switzerland, Australia, Japan or any other
relevant authority, (b) any Person located, operating, organized or resident in,
or any Governmental Authority or governmental instrumentality of, a Sanctioned
Country or (c) any Person directly or indirectly owned or controlled by, or
acting for the benefit or in behalf of, any such Person or Persons described in
the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government (including, without limitation, OFAC, the U.S.
Department of the Treasury, the U.S. Department of State, or the U.S. Department
of Commerce) (b) the United Nations Security Council; (c) the European Union or
any of its member states; (d) the United


3


--------------------------------------------------------------------------------




Kingdom (including, without limitation, Her Majesty’s Treasury);
(e) Switzerland; (f) Australia, (g) Japan or (h) any other relevant authority.
(c)    By amending the definition of “Oil and Gas Properties” by deleting the
words “buildings” and “structures” out of clause (g) thereof.
1.2    Amendment to Section 2.01(a) of the Credit Agreement. Section 2.01(a) is
hereby amended by inserting “, or a novation of” between the words “on account
of” and “the applicable Prepetition Revolving Credit Loans”.
1.3    Amendment to Section 2.01(b) of the Credit Agreement. Section 2.01(b) of
the Credit Agreement is hereby amended by amending and restating the first
sentence thereof as follows:
“Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees to make new money loans (the
“New Money Loans”) to the Borrower during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment, (b) during the Interim
Period, such Lender’s Revolving Credit Exposure exceeding its Applicable
Percentage of the Interim Facility Cap or (c) the total Revolving Credit
Exposure of all Lenders exceeding the Effective Commitment.”
1.4    Amendment to Section 7.12(b) of the Credit Agreement. Section 7.12(b) of
the Credit Agreement is hereby amended by inserting “(i)” between the words
“that” and “flood” and by inserting “and (ii) the Administrative Agent and each
Lender has received such information as reasonably requested by the
Administrative Agent or such Lender to complete its flood due diligence,”
between the words “respect thereto” and “no Building”.
1.5    Amendment to Section 8.02 of the Credit Agreement. Section 8.02 of the
Credit Agreement is hereby amended by amending and restating the initial
sentence thereof in its entirety as follows:
“The Borrower will furnish to the Administrative Agent and each Lender (and, in
the case of clause (a) below, the Committee) prompt written notice (and in any
event, within three (3) Business Days) of the following:”
1.6    Amendment to Section 12.02(c) of the Credit Agreement. Section 12.02(c)
of the Credit Agreement is hereby amended by (a) deleting “and” immediately
prior to “(ii) the Administrative Agent and the Borrower” and (b) adding the
following to the end of such section: “and (iii) the Administrative Agent, the
Borrower and the Majority Lenders may amend, restate, amend and restate,
supplement or otherwise modify the Exit Facility Term Sheet.”
1.7    Amendment and Restatement of Section 12.02(e) to the Credit Agreement.
Section 12.02(e) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“Anything herein to the contrary notwithstanding the Required Roll-Up Lenders
may (without the consent of any other Lenders or any Agent), on behalf of all
Roll-Up Lenders,


4


--------------------------------------------------------------------------------




agree that the full amount of the Roll-Up Loans will not be required to be
repaid in cash on the Termination Date, but instead shall be treated in any
manner approved by the Required Roll-Up Lenders; provided that no such treatment
shall contradict the pro rata sharing provision of Section 4.01(c), or otherwise
provide for any non-pro rata treatment without the consent of all Roll-Up
Lenders. No amendment or waiver shall, unless signed by all Roll-Up Lenders,
change the definition of the term Required Roll-Up Lenders or the percentage of
Roll-Up Lenders that shall be required for Roll-Up Lenders to take any action
hereunder.”
1.8    Addition of Section 12.02(f) to the Credit Agreement. New Section
12.02(f) is hereby added to the Credit Agreement as follows:
“Anything herein to the contrary notwithstanding, the Required New Money Lenders
may (without the consent of any other Lenders or any Agent), on behalf of all
New Money Lenders, agree that the full amount of the New Money Loans will not be
required to be repaid in cash on the Termination Date, but instead shall be
treated in any manner approved by the Required New Money Lenders; provided that
no such treatment shall contradict the pro rata sharing provision of Section
4.01(c), or otherwise provide for any non-pro rata treatment without the consent
of all New Money Lenders. No amendment or waiver shall, unless signed by all New
Money Lenders, change the definition of the term Required New Money Lenders or
the percentage of New Money Lenders that shall be required for New Money Lenders
to take any action hereunder.”
1.9    Amendment of Section 12.03(a) to the Credit Agreement. Section 12.03(a)
of the Credit Agreement is hereby amended by inserting the following between the
words “taken as a whole” and “, and, solely in the case of a conflict of
interest”:
“(except, with respect to clause (iv)(A) above, for which the Borrower shall pay
the reasonable and documented or invoiced out-of-pocket legal expenses of
counsel to each Lender to the extent expressly allowed under the DIP Order)”
1.10    Amendment and Restatement of Section 12.04(b)(ii) to the Credit
Agreement. Section 12.04(b)(ii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
“(ii)    Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, including, without limitation, a proportionate
amount of such Lender’s Roll-up Loans, New Money Loans and the Commitments
assigned.”
1.11    Amendment and Restatement of Section 12.21 to the Credit Agreement.
Section 12.21 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“Section 12.21        Exit Facility.
(a)    Except as set forth in Section 12.21(c), each Lender (severally and not
jointly) agrees, in respect of all of its Claims/Interests, to:


5


--------------------------------------------------------------------------------




(i)    support the Exit Transactions, vote, and reasonably exercise any powers
or rights available to it (including in any board, shareholders’, or creditors’
meeting or in any process requiring voting or approval to which they are legally
entitled to participate), in each case in favor of any matter requiring approval
to the extent necessary to implement the Exit Transactions;
(ii)    use commercially reasonable efforts to cooperate with and assist the
Loan Parties in obtaining additional support for the Exit Transactions from the
Loan Parties’ other stakeholders and use commercially reasonable efforts to
obtain additional support for the Exit Transactions from other holders of
Claims/Interests;
(iii)    negotiate in good faith and use commercially reasonable efforts to
execute and deliver any appropriate additional or alternative provisions or
agreements to address any legal, financial, or structural impediment that may
arise that would prevent, hinder, impede, delay, or are necessary to effectuate
the consummation of, the Exit Transactions;
(iv)    negotiate in good faith and use commercially reasonable efforts to
execute and implement the definitive documentation in respect of the Exit
Facility (the “Definitive Exit Documents”) that are consistent with the Exit
Facility Term Sheet and to which it is required to be a party; and
(v)    give any notice, order, instruction, or direction to any applicable
administrative agent, collateral agent, indenture trustee, collateral trustee,
or other trustee or similar entity (including, without limitation, the
Prepetition Credit Agreement Agent and the Prepetition Second Lien Trustee),
including any successors thereto necessary to give effect to the Exit
Transactions.
(b)    Except as set forth in Section 12.21(c), each Lender (severally and not
jointly) agrees, in respect of all of its Claims/Interests that it shall not
directly or indirectly:
(i)    object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Exit Transactions;
(ii)    propose, file, support, or vote for any Alternative Restructuring
Proposal;
(iii)    file any motion, pleading, or other document with the Bankruptcy Court
or any other court (including any modifications or amendments thereof) that, in
whole or in part, is not materially consistent with this Section 12.21 or the
Exit Transactions; or
(iv)    initiate, or have initiated on its behalf, any litigation or proceeding
of any kind with respect to the Exit Transactions against the Loan Parties or
the other Parties other than to enforce any Definitive Exit Document.
(c)    Notwithstanding anything contained in this Section 12.21, nothing in this
Section 12.21 shall: (i) impair or waive the rights of the Lenders under any
applicable bankruptcy, insolvency, foreclosure, or similar proceeding, including
appearing as a party in interest in any matter to be adjudicated in order to be
heard concerning any matter arising in the Chapter 11 Cases, in each case, so
long as such act, action, consultation, or appearance is not in breach of or
inconsistent with the Exit Transactions, the obligations of the Lenders and the
Loan Parties hereunder, or for the purpose of hindering, delaying, or preventing
the consummation of the Exit Transactions or (ii) limit the ability of any
Lender to sell or enter


6


--------------------------------------------------------------------------------




into any transaction in connection with loans or any other Claims/Interests in
the Loan Parties, other than as set forth in Section 12.21(d).
(d)    No Lender shall Transfer any ownership (including any beneficial
ownership as defined in the Rule 13d-3 under the Securities Exchange Act of
1934, as amended) in any Other Claims to any affiliated or unaffiliated party,
including any party in which it may hold a direct or indirect beneficial
interest, unless either (i) the transferee executes and delivers to counsel to
the Loan Parties, at or before the time of the proposed Transfer, a Transfer
Agreement or (ii) the transferee is a Lender and the transferee provides notice
of such Transfer (including the amount and type of such Other Claim) to counsel
to the Loan Parties and the Administrative Agent at or before the time of the
proposed Transfer (such transferee, a “Permitted Transferee”).
(e)    Notwithstanding Section 12.21(d) of this Agreement, a Qualified
Marketmaker that acquires any Other Claims with the purpose and intent of acting
as a Qualified Marketmaker for such Other Claims shall not be required to
execute and deliver a Transfer Agreement in respect of such Other Claims if (i)
such Qualified Marketmaker subsequently transfers such Other Claims (by
purchase, sale assignment, participation, or otherwise) within five (5) Business
Days of its acquisition to a Permitted Transferee and (ii) such transfer
otherwise is permitted under Section 12.21(d) of this Agreement; provided that,
to the extent a Lender is acting in its capacity as a Qualified Marketmaker, it
may Transfer (by purchase, sale, assignment, participation, or otherwise) any
right, title or interests in Claims/Interests that the Qualified Marketmaker
acquires from a holder of the Claims/Interests who is not a Lender, without the
requirement that the transferee be a Permitted Transferee.
(f)    Notwithstanding anything herein or in any other Loan Document to the
contrary, with respect to any Person bound by this Section 12.21, including any
Lender or any transferee that has signed a Transfer Agreement, the provisions of
this Section 12.21 shall remain binding on such Person notwithstanding any
Transfer of a Claim or any interest therein after such Person was bound by this
Section 12.21.
(g)    Notwithstanding anything herein or in any other Loan Document to the
contrary, upon the execution of an Approved Support Agreement by any Lender,
this Section 12.21, with respect to such Lender, shall be superseded in its
entirety by the terms of such Approved Support Agreement; provided, however,
that if such Approved Support Agreement shall for any reason be terminated or
otherwise cease to be effective with respect to such Lender, this Section
12.21(f) shall no longer apply but Section 12.21(a)-(e) shall apply with respect
to such Lender.
Notwithstanding anything herein or in any other Loan Document to the contrary,
with respect to the Borrower, this Section 12.21 shall in all respects be
limited by the terms of the Approved Support Agreement, and nothing in this
Section 12.21 shall in any way impair or modify the terms of the Approved
Support Agreement.”
1.12    Replacement of Annex I to the Credit Agreement. Annex I to the Credit
Agreement is hereby replaced in its entirety with Annex I attached to this
Agreement and Annex I to this Agreement shall be deemed to be attached as Annex
I to the Credit Agreement. After giving effect to this Agreement, the amendments
to the Credit Agreement set forth in Section 1 hereof and any Borrowings made on
the Effective Date, (a) each Lender (including each New Lender) who holds New
Money Loans in an aggregate amount less than its Applicable Percentage of all
New Money Loans shall advance new New Money Loans which shall be disbursed to
the Administrative


7


--------------------------------------------------------------------------------




Agent and used to repay New Money Loans outstanding to each Lender who holds
Loans in an aggregate amount greater than its Applicable Percentage of all New
Money Loans, (b) each Lender’s (including each New Lender’s) participation in
each Letter of Credit, if any, shall be automatically adjusted to equal its
Applicable Percentage and (c) such other adjustments shall be made as the
Administrative Agent shall specify so that the Revolving Credit Exposure
applicable to each Lender (including each New Lender) equals its Applicable
Percentage of the aggregate Revolving Credit Exposure of all Lenders.
1.13    Replacement of Annex II to the Credit Agreement. Annex II to the Credit
Agreement is hereby replaced in its entirety with Annex II attached to this
Agreement and Annex II to this Agreement shall be deemed to be attached as Annex
II to the Credit Agreement.
1.14    Addition of Exhibit J and Exhibit K to the Credit Agreement. Exhibit J
and Exhibit K shall be added to the Credit Agreement in the forms attached
hereto as Exhibit J and Exhibit K respectively, and the schedule of Annexes,
Exhibits and Schedules to the Credit Agreement shall be updated accordingly.
SECTION 2.    New Lenders. Each New Lender hereby joins in, becomes a party to,
and agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as a Lender thereunder and under each and every other Loan Document to
which any Lender is required to be bound by the Credit Agreement, to the same
extent as if such New Lender were an original signatory thereto. Each New Lender
hereby appoints and authorizes the Administrative Agent to take such action as
the Administrative Agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto. Each New Lender represents and warrants that (a)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Agreement, to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (b) it has received a copy of
the Credit Agreement and copies of the most recent financial statements
delivered thereunder, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and to become a Lender on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (c) from and after the Effective Date, it shall be a party
to and be bound by the provisions of the Credit Agreement and the other Loan
Documents and have the rights and obligations of a Lender thereunder.
SECTION 3.    Priming Liens. Each Lender that is a party hereto, in its
capacities as a Revolving Credit Lender and a Term Lender (as each term is
defined in the Prepetition Credit Agreement) under the Prepetition Credit
Agreement hereby (i) supports the Administrative Agent’s (in its capacity as the
Prepetition Credit Agreement Agent) consent to the imposition of the Liens
securing the Obligations as priming Liens to the Liens securing the Prepetition
Credit Agreement Obligations, as described in the DIP Order, (ii) requests that
the Administrative Agent consent to the imposition of priming of Liens described
in the foregoing clause (i), and (iii) ratifies the imposition of priming Liens
described in the foregoing clause (i) prior to the First Amendment Effective
Date.
SECTION 4.
Conditions Precedent. The effectiveness of this Agreement is subject to
satisfaction of each of the following conditions precedent:



8


--------------------------------------------------------------------------------




4.1    Executed Amendment. Administrative Agent shall have received counterparts
of this Agreement duly executed by the Borrower, the other Loan Parties and each
of the Lenders (including the New Lenders).
4.2    Notes. The Administrative Agent shall have received duly executed Notes
(or amended and restated Notes, as applicable) payable to each Lender (including
each New Lender) requesting a Note in a principal amount equal to the amount of
such Lender’s Commitment (as amended hereby) dated as of the date hereof.
4.3    Absence of Defaults. No Default or Event of Default shall have occurred
that is continuing immediately prior to and after giving effect to this
Agreement.
4.4    Representations and Warranties. The representations and warranties of the
Borrower and the other Loan Parties set forth in Section 5 shall be true and
correct in all material respects on and as of the Effective Date, except to the
extent any such representations and warranties are expressly limited (including
by reference to representations and warranties contained in any other Loan
Document) to an earlier date, in which case, on and as of the Effective Date
such representations and warranties shall continue to be true and correct as of
such specified earlier date; provided that any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
(including by reference to representations and warranties contained in any other
Loan Document) shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates).
4.5    Fees. All reasonable and documented fees, charges and expenses
(including, without limitation, the fees, charges and expenses of Latham &
Watkins LLP, RPA Advisors, LLC), and all other amounts due and payable on or
prior to the Effective Date, required to be paid to the Administrative Agent and
Lenders on or before the Effective Date shall have been paid.
4.6    Final Order. The Bankruptcy Court shall have entered the Final Order
substantially simultaneously with the effectiveness of this Agreement, which
Final Order (i) shall have been entered on the docket of the Bankruptcy Court
and (ii) shall be in full force and effect and shall not have been vacated,
stayed, reversed, modified or amended in any respect without the prior written
consent of the Administrative Agent and the Majority Lenders.
SECTION 5.
Representations and Warranties. In order to induce the Administrative Agent, the
Issuing Bank, the Existing Lender and the New Lenders to enter into this
Agreement, the Borrower and the Guarantors party hereto hereby represent and
warrant to the Administrative Agent, the Issuing Bank, the Existing Lender and
the New Lenders that:

5.1    Accuracy of Representations and Warranties. Each representation and
warranty of each Loan Party contained in the Loan Documents is true and correct
in all material respects as of the date hereof except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Effective Date such representations and warranties
shall continue to be true and correct as of such specified earlier date;
provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language


9


--------------------------------------------------------------------------------




shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates).
5.2    Due Authorization, No Conflicts. Subject to any restrictions arising on
account of the Borrower’s or any Guarantor’s status as a “debtor” under the
Bankruptcy Code and entry of the DIP Order, the execution, delivery and
performance of this Agreement are within the Borrower’s and each Guarantor’s
limited liability company, partnership, and corporate powers (as applicable) and
have been duly authorized by all necessary limited liability company and, if
required, member action (including, without limitation, any action required to
be taken by any class of managers, directors or partners (as applicable) of the
Borrower or any other Person, whether interested or disinterested, in order to
ensure the due authorization of this Agreement). The execution, delivery and
performance of this Agreement (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or any other third Person (including members or any class of managers, whether
interested or disinterested, of the Borrower or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of this Agreement, except such as have been obtained
or made and are in full force and effect, other than those third party approvals
or consents which, if not made or obtained, could not reasonably be expected to
have a Material Adverse Effect or do not have an adverse effect on the
enforceability of this Agreement (b) will not violate any applicable law or
Organizational Documents of the Parent, the Borrower or any other Subsidiary or
any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Parent, the Borrower or any other Subsidiary or its Properties, or give rise to
a right thereunder to require any payment to be made by the Borrower or such
Subsidiary and (d) will not result in the creation or imposition of any Lien on
any Property of the Parent, the Borrower or any other Subsidiary (other than the
liens and security interests in favor of the Administrative Agent (or any
designee) created by the Loan Documents).
5.3    Validity and Binding Effect. This Agreement has been duly executed and
delivered by the Borrower and each Guarantor that is a party hereto and
constitutes a legal, valid and binding obligation of the Borrower and such
Guarantor, as applicable, enforceable in accordance with its terms, and subject
to any restrictions arising on account of the Parent’s, the Borrower’s or any
Subsidiary’s status as a “debtor” under the Bankruptcy Code and further subject
to other applicable bankruptcy, insolvency, reorganization, moratorium or other
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
5.4    Absence of Defaults. No Default has occurred that is continuing
immediately prior to and after giving effect to this Agreement.
SECTION 6.
Miscellaneous.

6.1    Reaffirmation of Loan Documents. Any and all of the terms and provisions
of the Credit Agreement and the Loan Documents shall, except as amended and
modified hereby, remain in full force and effect and are hereby ratified and
confirmed.


10


--------------------------------------------------------------------------------




6.2    Parties in Interest. All of the terms and provisions of this Agreement
shall bind and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.
6.3    Counterparts; Integration.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
(b)    This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. TO THE EXTENT THERE ARE ANY
INCONSISTENCIES BETWEEN THE TERMS OF THIS AGREEMENT OR ANY LOAN DOCUMENT AND THE
DIP ORDER, THE PROVISIONS OF THE DIP ORDER SHALL GOVERN.
6.4    Interpretation; Payment of Expenses; Titles of Sections; Severability.
Sections 1.02(a), 12.03, 12.07 and 12.10 of the Credit Agreement shall apply to
this Agreement, mutatis mutandis.
6.5    Loan Documents. The Borrower acknowledges and agrees that this Agreement
is a Loan Document.
6.6    Governing Law; Jurisdiction; Consent to Service of Process; Waiver of
Jury Trial. SECTION 12.09 OF THE CREDIT AGREEMENT SHALL APPLY TO THIS AGREEMENT,
MUTATIS MUTANDIS.
[Signature Pages Follow]






11


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers on the date and year first
above written.


BORROWER:




VANGUARD NATURAL GAS, LLC



By:    /s/ R. Scott Sloan    
Name:    R. Scott Sloan
Title:    President & CEO




GUARANTORS:


VANGUARD NATURAL RESOURCES, INC.




By:    /s/ R. Scott Sloan    
Name:    R. Scott Sloan
Title:    President & CEO




VNR HOLDINGS, LLC


By:
Vanguard Natural Gas, LLC
its Sole Member

By:    /s/ R. Scott Sloan    
Name:    R. Scott Sloan
Title:    President & CEO




VANGUARD OPERATING, LLC


By:
Vanguard Natural Gas, LLC
its Sole Member



By:    /s/ R. Scott Sloan    
Name:    R. Scott Sloan
Title:    President & CEO


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






EAGLE ROCK ACQUISITION PARTNERSHIP, L.P.


By:
EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY, INC.,
its general partner



By:    /s/ R. Scott Sloan    
Name:    R. Scott Sloan
Title:    President & CEO




EAGLE ROCK ACQUISITION PARTNERSHIP II, L.P.


By:
EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY II, INC.,
its general partner



By:    /s/ R. Scott Sloan    
Name:    R. Scott Sloan
Title:    President & CEO




EAGLE ROCK ENERGY ACQUISITION CO., INC.




By:    /s/ R. Scott Sloan    
Name:    R. Scott Sloan
Title:    President & CEO




EAGLE ROCK ENERGY ACQUISITION CO. II, INC.




By:    /s/ R. Scott Sloan    
Name:    R. Scott Sloan
Title:    President & CEO


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY, INC.




By:    /s/ R. Scott Sloan    
Name:    R. Scott Sloan
Title:    President & CEO




EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY II, INC.




By:    /s/ R. Scott Sloan    
Name:    R. Scott Sloan
Title:    President & CEO




ESCAMBIA ASSET CO. LLC


By:    /s/ R. Scott Sloan    
Name:    R. Scott Sloan
Title:    President & CEO




ESCAMBIA OPERATING CO. LLC




By:    /s/ R. Scott Sloan    
Name:    R. Scott Sloan
Title:    President & CEO








SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


CITIBANK, N.A.,
as Administrative Agent and Issuing Bank




By:    /s/ Brendan Mackay    
Name:    Brendan Mackay
Title:    Vice President and Director






SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






LENDERS:


CITIBANK, N.A.,
as the Existing Lender




By:    /s/ Brendan Mackay    
Name:    Brendan Mackay
Title:    Vice President and Director


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






Bank of Montreal,
as a New Lender




By:    /s/ James V. Ducote    
Name:    James V. Ducote
Title:    Managing Director






SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






ABN AMRO CAPITAL USA LLC,
as a New Lender




By:    /s/ Hugo Diogo    
Name:    Hugo Diogo
Title:    Executive Director




By:    /s/ Paul R. Wiener    
Name:    Paul R. Wiener
Title:    Managing Director




SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






Wells Fargo Bank, N.A.,
as a New Lender




By:    /s/ Katherine Scalzo    
Name:    Katherine Scalzo
Title:    Director


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION,
as a New Lender




By:    /s/ Michael P. Robinson    
Name:    Michael P. Robinson
Title:    Vice President


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as a New Lender




By:    /s/ Matthew H. Massie    
Name:    Matthew H. Massie
Title:    Managing Director


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






JPMorgan Chase Bank, N .A. *,
with respect to ,only its Credit Trading Group,
as a New Lender






By:    /s/ Sean Chudzik, Asc.    
Name:    Sean Chudzik, Asc.
Title:    Authorized Signatory




*
This First Amendment to Debtor-in-Possession Credit Agreement (“Agreement”)
applies only to the Credit Trading Group of JPMorgan Chase Bank, N.A. (“CTG”)
and the New Money Loans and Commitments (collectively, the “Loans”) held by such
group under the Credit Agreement (as defined in the Agreement). Accordingly, the
terms “New Lender” and “Lender” for all purposes of the Agreement mean and refer
only to CTG and such business unit's holdings of the Loans, “Claim”,
“Claim/Interest”, “DIP Claims” and “Other Claims” (each term as defined in the
Agreement). For the avoidance of doubt, this Agreement does not apply to (i)
Loans, Claim, Claim/Interest, DIP Claims, Other Claims, securities, loans,
claims, notes, other obligations or any other interests in the Borrower and any
Loan Party that may be held, acquired or sold by, or any activities, services or
businesses conducted or provided by, any other group or business unit within, or
affiliate of, JPMorgan Chase Bank, N.A., (ii) any credit facilities to which
JPMorgan Chase & Co. or any of its affiliates (“Morgan”) other than JPMorgan
Chase Bank, N.A. is a party in effect as of the date hereof, (iii) any new class
of loans or notes, amendment to an existing class of loans or notes, forbearance
agreement to an existing class of loans or notes ( other than this Agreement),
or debt or equity securities offering involving Morgan, (iv) any direct or
indirect principal activities undertaken by any Morgan entity engaged in the
venture capital, private equity or mezzanine businesses, or portfolio companies
in which they have investments, (v) any ordinary course sales and trading
activity undertaken by employees who are not a member of CTG, (vi) any Morgan
entity or business engaged in providing private banking or investment management
services, or (vii) any Loans, Claim, Claim/Interest, DIP Claims, and Other
Claims that may be beneficially owned by non-affiliated clients of JPMorgan
Chase Bank, N.A. or any of its affiliates.



SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






Huntington Bank,
as a New Lender






By:    /s/ Stephen Hoffman    
Name:    Stephen Hoffman
Title:    Managing Director


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






ING Capital LLC,
as a New Lender




By:    /s/ Michael Price    
Name:    Michael Price
Title:    Managing Director




By:    /s/ Josh Strong    
Name:    Josh Strong
Title:    Director




SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






Bank of America N.A., (“Bank”)
solely in respect of GBAM Special Assets Group (“Group”) and not any other desk,
unit, group, division, or affiliate of Bank, as a New Lender.


For the avoidance of doubt, and notwithstanding anything to the contrary
contained in this Agreement, nothing in this Agreement shall bind Bank or its
affiliates to take or not take any action, or otherwise in any respect, other
than with respect to Group.




By:    /s/ Kevin M. Behan    
Name:    Kevin M. Behan
Title:    Managing Director


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






BARCLAYS BANK PLC (“Barclays”),
solely in respect of its Portfolio Management Group (“PMG”) and not any other
desk, unit, group, division, or affiliate of Barclays, as a New Lender.


For the avoidance of doubt, and notwithstanding anything to the contrary
contained in this Agreement, nothing in this Agreement shall bind Barclays or
its affiliates to take or not take any action, or otherwise in any respect,
other than with respect to its PMG.




By:    /s/ Sydney G. Dennis    
Name:    Sydney G. Dennis
Title:    Director


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






Credit Agricole Corporate and Investment Bank,
as a New Lender






By:    /s/ Ronald E. Spitzer    
Name:    Ronald E. Spitzer
Title:    Managing Director




By:    /s/ Richard Teitelbaum    
Name:    Richard Teitelbaum
Title:    Managing Director




SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






Fifth Third Bank,
as a New Lender




By:    /s/ David R. Garcia    
Name:    David R. Garcia
Title:    Vice President


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






PNC Bank, N.A,
as a New Lender




By:    /s/ John Ataman    
Name:    John Ataman
Title:    Senior Vice President




SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






Royal Bank of Canada,
as a New Lender




By:    /s/ Mari Hodgkinson    
Name:    Mari Hodgkinson
Title:    Director, Special Loans and Advisory Services




SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






Sumitomo Mitsui Banking Corporation,
as a New Lender




By:    /s/ Toshitake Funaki    
Name:    Toshitake Funaki
Title:    Managing Director


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






BARCLAYS BANK PLC (“Barclays”),
solely in respect of its Distressed Trading Desk (the “Distressed Desk”) and not
any other desk, unit, group, division, or affiliate of Barclays,
as a New Lender.


For the avoidance of doubt, and notwithstanding anything to the contrary
contained in this Agreement, nothing in this Agreement shall bind Barclays or
its affiliates to take or not take any action, or otherwise in any respect,
other than with respect to its Distressed Desk.




By:    /s/ Salvatore Russo    
Name:    Salvatore Russo
Title:    Authorized Signatory


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






Canadian Imperial Bank of Commerce, New York
Branch,
as a New Lender




By:    /s/ Eric J. De Santis    
Name:    Eric J. De Santis
Title:    Authorized Signatory


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






Citizens Bank, N.A,
as a New Lender




By:    /s/ Michael Flynn    
Name:    Michael Flynn
Title:    Senior Vice President


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






U.S. Bank National Association,
as a New Lender




By:    /s/ James P. Cecil    
Name:    James P. Cecil
Title:    Senior Vice President


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






BDCM STRATEGIC CAPITAL FUND I, L.P.
By:
BDCM Strategic Capital Fund I Adviser, L.L.C.

Its Investment Manager, as a New Lender,






By:
/s/ Stephen H. Deckoff    

Name:
Stephen H. Deckoff

Title:
Managing Principal



SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






Comerica Bank,
as a New Lender




By:    /s/ Cynthia B. Jones    
Name:    Cynthia B. Jones
Title:    Vice President


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






Commonwealth Bank of Australia,
as a New Lender




By:    /s/ David Pichut    
Name:    David Pichut
Title:    Senior Associate


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






Associated Bank, NA.,
as a New Lender




By:    /s/ Brett P. Stone    
Name:    Brett P. Stone
Title:    Senior Vice President


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






Banc of America Credit Products Inc.,
as a New Lender




By:    /s/ Cassie Goodnight    
Name:    Cassie Goodnight
Title:    Vice President


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






Hancock Whitney Bank,
as a New Lender




By:    /s/ Brian Berns Sr.    
Name:    Brian Berns Sr.
Title:    Vice President




SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






SUNTRUST BANK,
as a New Lender




By:    /s/ William S. Krueger    
Name:    William S. Krueger
Title:    Senior Vice President


SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






Black Diamond Credit Strategies Master Fund, Ltd.
By:
Black Diamond Credit Strategies Fund Adviser, L.L.C.,

Its Investment Manager, as a New Lender,






By:
/s/ Stephen H. Deckoff    

Name:
Stephen H. Deckoff

Title:
Managing Principal



SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------






UBS AG Stamford Branch,
as a New Lender




By:    /s/ Darlene Arias    
Name:    Darlene Arias
Title:    Director




By:    /s/ Houssem Daly    
Name:    Houssem Daly
Title:    Associate Director




SIGNATURE PAGE
FIRST AMENDMENT – VANGUARD NATURAL GAS, LLC

--------------------------------------------------------------------------------





ANNEX I
TO FIRST AMENDMENT TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT
Annex I
 
Name of Lender
Applicable Percentage
Roll-up Loan Amount
1
CITIBANK, N.A.
5.77130
%


$3,751,342.46


2
BANK OF MONTREAL
7.42343
%


$4,825,230.93


3
ABN AMRO CAPITAL USA LLC
5.39999
%


$3,509,990.66


4
WELLS FARGO BANK NA
4.52524
%


$2,941,407.89


5
CAPITAL ONE, N.A. CAPITAL ONE FINANCIAL CORPORATION (PARENT)
4.30677
%


$2,799,402.16


6
JPMORGAN CHASE BANK NA (JPM CHASE)
4.14514
%


$2,694,341.28


7
HUNTINGTON NATIONAL BANK (HUNTINGTON)
3.91222
%


$2,542,943.26


8
ING CAPITAL LLC
3.81824
%


$2,481,853.16


9
BANK OF AMERICA NA
3.71172
%


$2,412,615.46


10
BARCLAYS BANK PLC(NEW YORK BRANCH) [Bank]
3.71172
%


$2,412,615.46


11
CREDIT AGRICOLE
3.71172
%


$2,412,615.46


12
FIFTH THIRD BANK (FIFTH THIRD)
3.71172
%


$2,412,615.46


13
PNC BANK, N.A.
3.71172
%


$2,412,615.46


14
ROYAL BANK OF CANADA
3.71172
%


$2,412,615.46


15
SUMITOMO MITSUI BANKING CORP.
3.71172
%


$2,412,615.46


16
UBS AG, STAMFORD BRANCH
3.71172
%


$2,412,615.46


17
BARCLAYS BANK PLC(NEW YORK BRANCH) [Desk]
3.40776
%


$2,215,046.05


18
CIBC INC
3.38908
%


$2,202,902.27


19
CITIZENS BANK
3.38908
%


$2,202,902.27


20
U.S. BANK NATIONAL ASSOCIATION
3.38908
%


$2,202,902.27


21
BLACK DIAMOND CREDIT STRATEGIES MASTER FUND LTD (FKA) BDC FINANCE LTD
2.91351
%


$1,893,783.48


22
COMERICA BANK
2.79650
%


$1,817,723.98


23
COMMONWEALTH BANK OF AUSTRALIA NEW YORK BRANCH
2.55342
%


$1,659,720.89


24
ASSOCIATED BANK NA
1.99631
%


$1,297,599.97


25
BANC OF AMERICA CREDIT PRODUCTS INC
1.85302
%


$1,204,466.03


26
BDCM Strategic Capital Fund I, L.P.
1.75692
%


$1,142,000.34


27
WHITNEY BANK
1.67133
%


$1,086,362.76


28
SUNTRUST BANK
1.42367
%


$925,386.75


29
CHASE LINCOLN FIRST COMMERCIAL CORPORATION
0.46426
%


$301,767.43


 
TOTAL:
100
%


$65,000,000.00









Annex I to First Amendment



--------------------------------------------------------------------------------





ANNEX II
TO FIRST AMENDMENT TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT
Annex II
 
Name of Lender
Applicable Percentage
New Money DIP Loan Commitment
1
CITIBANK, N.A.
5.77130
%


$3,751,342.46


2
BANK OF MONTREAL
7.42343
%


$4,825,230.93


3
ABN AMRO CAPITAL USA LLC
5.39999
%


$3,509,990.66


4
WELLS FARGO BANK NA
4.52524
%


$2,941,407.89


5
CAPITAL ONE, N.A. CAPITAL ONE FINANCIAL CORPORATION (PARENT)
4.30677
%


$2,799,402.16


6
JPMORGAN CHASE BANK NA (JPM CHASE)
4.14514
%


$2,694,341.28


7
HUNTINGTON NATIONAL BANK (HUNTINGTON)
3.91222
%


$2,542,943.26


8
ING CAPITAL LLC
3.81824
%


$2,481,853.16


9
BANK OF AMERICA NA
3.71172
%


$2,412,615.46


10
BARCLAYS BANK PLC(NEW YORK BRANCH) [Bank]
3.71172
%


$2,412,615.46


11
CREDIT AGRICOLE
3.71172
%


$2,412,615.46


12
FIFTH THIRD BANK (FIFTH THIRD)
3.71172
%


$2,412,615.46


13
PNC BANK, N.A.
3.71172
%


$2,412,615.46


14
ROYAL BANK OF CANADA
3.71172
%


$2,412,615.46


15
SUMITOMO MITSUI BANKING CORP.
3.71172
%


$2,412,615.46


16
UBS AG, STAMFORD BRANCH
3.71172
%


$2,412,615.46


17
BARCLAYS BANK PLC(NEW YORK BRANCH) [Desk]
3.40776
%


$2,215,046.05


18
CIBC INC
3.38908
%


$2,202,902.27


19
CITIZENS BANK
3.38908
%


$2,202,902.27


20
U.S. BANK NATIONAL ASSOCIATION
3.38908
%


$2,202,902.27


21
BLACK DIAMOND CREDIT STRATEGIES MASTER FUND LTD (FKA) BDC FINANCE LTD
2.91351
%


$1,893,783.48


22
COMERICA BANK
2.79650
%


$1,817,723.98


23
COMMONWEALTH BANK OF AUSTRALIA NEW YORK BRANCH
2.55342
%


$1,659,720.89


24
ASSOCIATED BANK NA
1.99631
%


$1,297,599.97


25
BANC OF AMERICA CREDIT PRODUCTS INC
1.85302
%


$1,204,466.03


26
BDCM Strategic Capital Fund I, L.P.
1.75692
%


$1,142,000.34


27
WHITNEY BANK
1.67133
%


$1,086,362.76


28
SUNTRUST BANK
1.42367
%


$925,386.75


29
CHASE LINCOLN FIRST COMMERCIAL CORPORATION
0.46426
%


$301,767.43


 
TOTAL:
100
%


$65,000,000.00











Annex II to First Amendment

--------------------------------------------------------------------------------






EXHIBIT J
TO FIRST AMENDMENT TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT


(Attached Separately)










Exhibit J to First Amendment

--------------------------------------------------------------------------------






VANGUARD NATURAL GAS, LLC
SUMMARY OF PROPOSED TERMS AND CONDITIONS
OF REVOLVING CREDIT FACILITY AND TERM FACILITY
This Summary of Proposed Terms and Conditions (the “Term Sheet”) outlines
certain key terms of a proposed Amended and Restated Credit Facility and Term
Loan Facility to be effective on the effective date of the Plan (as defined
below). The outlined offered terms are subject to change, withdrawal or
modification in the sole discretion of the Agents (as defined below) and/or the
Loan Parties (as defined below). (For purposes of this Term Sheet, “Definitive
Documentation” means all documents related to the Facilities (as defined below)
and the Plan, including, without limitation, the Disclosure Statement, the Plan,
and the Confirmation Order). No party shall be entitled to rely on any statement
or representation made by any other party or its representatives except as
ultimately set forth in final, executed Definitive Documentation, if any.
Capitalized terms used but not defined herein shall have the meaning set forth
in the Agreement to which this Term Sheet is appended or the Prepetition Credit
Agreement (as defined below), as applicable.
Prepetition Facility:
 
The senior secured credit facility (the “Prepetition Facility”) provided by
Citibank, N.A., as Administrative Agent under and as defined therein (the
“Prepetition Agent”), and certain lenders (the “Prepetition Lenders”) pursuant
to that certain Fourth Amended and Restated Credit Agreement dated as of August
1, 2017 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Prepetition Credit Agreement”) by and among the Borrower
(together with its affiliated Chapter 11 debtors, the “Debtors”), as borrower
thereunder, Vanguard Natural Resources, LLC, a Delaware limited liability
company (the “Parent”), as parent guarantor, the Prepetition Agent and the
Prepetition Lenders.


Borrower:
 
Vanguard Natural Gas, LLC, a Kentucky limited liability company (the
“Borrower”), as reorganized pursuant to the Plan and Confirmation Order.








--------------------------------------------------------------------------------




Guarantors:
 
The obligations of (a) the Borrower under the Facilities, (b) any Loan Party
under any hedging agreements entered into between such Loan Party and any
counterparty that is a Lender (as defined below) (or any affiliate thereof), and
(c) any Loan Party under any treasury management arrangements between such Loan
Party and a Lender (or any affiliate thereof) (such obligations, collectively,
the “Obligations”) will be unconditionally guaranteed, on a joint and several
basis, by the Parent (as reorganized through the Plan and Confirmation Order),
each other entity formed or otherwise continuing through the Plan as a successor
to the Debtors (other than, with respect to obligations under clause (a), the
Borrower) and each other wholly-owned direct or indirect subsidiary of the
Borrower (as reorganized through the Plan and Confirmation Order) (collectively
with the Parent, the “Guarantors” and, collectively with the Borrower, the “Loan
Parties”; and such guarantee being referred to as the “Guarantee”). All
Guarantees shall be guarantees of payment and not of collection.


Notwithstanding the foregoing, Guarantors shall not include, except in the
Borrower’s sole discretion, (a) any non-U.S. subsidiary, (b) any direct or
indirect subsidiary of (I) a non-U.S. subsidiary or (II) a CFC Holding Company
(as defined below), (c) any direct or indirect U.S. organized subsidiary of the
Parent that owns no material assets other than (x) equity interests (including,
for this purpose, any debt or other instrument treated as equity for U.S.
federal income tax purposes) in, or debt issued by, one or more (A) non-U.S.
subsidiaries, each of which is a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code (a “CFC”) and/or (B) other
CFC Holding Companies and (y) cash, cash equivalents and incidental assets
related thereto held on a temporary basis (a “CFC Holding Company”) and (d) any
other U.S. subsidiary of the Parent with respect to which a guarantee could
result in an adverse tax or regulatory consequence to the Parent or any of its
subsidiaries as determined in good faith by the Borrower.


Chapter 11 Plan:
 
The Debtors shall seek confirmation of a chapter 11 plan (the “Plan”) in
connection with the voluntary cases commenced by the Debtors on March 31, 2019
in the United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”), which Plan shall (a) be consistent in all respects with
this Term Sheet, (b) give effect to the transactions contemplated by this Term
Sheet, and (c) otherwise be in form and substance reasonably satisfactory to the
Majority Lenders.








--------------------------------------------------------------------------------




Lead Arranger and Bookrunner
 
Citigroup Global Markets Inc. (collectively with certain of its affiliates as
may be appropriate to perform the work or consummate the transactions
contemplated herein, “CGMI”) will act as lead arranger and bookrunner (in such
capacity, including any affiliates acting in such capacity, collectively, the
“Lead Arranger”). For purposes of this Commitment Letter, “Citi” means CGMI,
Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc., and/or any of
their affiliates as may be appropriate to consummate the transactions
contemplated hereby.


Administrative Agent and Issuing Bank:
 
Citi, as administrative agent and issuing bank under the Revolving Facility (as
defined below) and the Term Loan A Facility (as defined below) (in such
capacities, respectively, the “First-Out Agent” or “Issuing Bank”, as the case
may be).


Term Loan B Agent:
 
Citi, as administrative agent under the Term Loan B Facility or another
financial institution designated by Citi (in such capacity, the “Term Loan B
Agent”, and together with the First-Out Agent, collectively, the “Agents”).


Collateral Agent:
 
Citi or another financial institution designated by Citi, as collateral agent
for the secured parties under the Facilities (in such capacity, the “Collateral
Agent”).


Lenders:
 
Initially, the Lenders in the First-Out Facility will be each Prepetition Lender
holding Prepetition Revolving Loans and electing to participate in the First-Out
Facility and the Lenders in the Term Loan B Facility (as described and defined
below) will be all Prepetition Lenders, in each case consistent with the
Agreement (collectively, and together with any party that becomes a lender by
assignment, the “Lenders”).


Facilities:
 
A senior secured, amended and restated “first-out” facility consisting of the
Revolving Facility described below and the Term Loan A Facility (collectively,
the “First-Out Facility”) and a “last-out” first lien Term Loan B Facility (as
defined below, and together with the First-Out Facility, collectively, the
“Facilities”), in each case, as more fully described below and which shall
become effective on the effective date of the Plan (the “Plan Effective Date”).


 
 
(a)   First-Out Revolving Facility. Pursuant to the Plan, and as part of the
treatment of their Obligations under the Plan, each Prepetition Lender that is a
lender under the Agreement (each, a “DIP Electing Lender”) shall become
revolving lenders on the Plan Effective Date (collectively, the “Revolving
Lenders”) by agreeing to provide a lending commitment in respect of a senior
secured first lien reserve-based revolving credit facility (each such Revolving
Lender’s commitment, as reduced from time to time in accordance with the terms
hereof, its “Revolving Commitment Amount” and such revolving facility, the
“Revolving Facility” and the loans under such Revolving Facility, the “Revolving
Loans”) in an amount equal to such Revolving Lender’s pro rata share of an
aggregate $65 million (the aggregate revolving commitments for all Revolving
Lenders, as reduced from time to time in accordance with the terms hereof, the
“Maximum Revolving Commitments”). In accordance with the Plan, but subject to
the required Excess Cash sweep on the Closing Date, the Revolving Facility shall
be secured pari passu with the Term Loan A Facility and the Term Loan B Facility
on a “first-out” basis.
(b)   Term Loan A Facility. A first lien “second-out” term loan facility in an
aggregate principal amount equal to up to $65 million (the “Term Loan A
Facility,” the loans thereunder, the “Tranche A Term Loans” and the Lenders
thereunder, the “Term Loan A Lenders”). Pursuant to the Plan, the DIP Electing
Lenders, as part of the treatment of their obligations under the Plan, shall
become Term Loan A Lenders on the Plan Effective Date in respect of Tranche A
Term Loans deemed made by such Term Loan A Lenders on the Plan Effective Date as
“roll-up” paper (or similar) in an amount equal to the lesser of (i) such Term
Loan A Lender’s Revolving Commitment Amount and (ii) such Term Loan A Lender’s
Commitment in respect of New Money Loans (as such terms are defined in the
Agreement). The Term Loan A Facility shall be secured in a manner pari
passu with the Revolving Facility on a “second-out” basis.


(c)   Term Loan B Facility. A first lien “last-out” term loan facility in an
aggregate principal amount equal to $350 million minus the amount of the Term
Loan A Facility (the “Term Loan B Facility,” the loans thereunder, the “Tranche
B Term Loans” and the Lenders thereunder, the “Term Loan B Lenders”). Pursuant
to the Plan, the Prepetition Lenders, as part of the treatment of their
obligations under the Plan, shall become Term Loan B Lenders on the Plan
Effective Date in respect of Tranche B Term Loans deemed made by such Term Loan
B Lenders on the Plan Effective Date as “take-back” paper (or similar) in an
amount equal to such Term Loan B Lender’s pro rata share of the amount of the
Term Loan B Facility. The Term Loan B Facility shall be secured in a manner pari
passu with the Revolving Facility on a “last-out” basis.


 
 






--------------------------------------------------------------------------------




 
Without limiting the payment priority set forth in the mandatory and optional
prepayment provisions below, all proceeds of Collateral (as defined below) after
the occurrence and during the continuance of an Event of Default shall be
allocated first, to pay all amounts outstanding under the Revolving Facility
(including, without limitation, interest, principal, fees and
cash-collateralization of Letters of Credit (as defined below)), second, to pay
amounts outstanding under the Term Loan A Facility and third to pay amounts
outstanding under the Term Loan B Facility.
The Revolving Facility will include a sub-facility for standby letters of credit
(each, a “Letter of Credit”) in the aggregate principal amount not to exceed the
lesser of (x) the Maximum Revolving Commitments, (y) the then-effective
Borrowing Base, and (z) $5 million. For the avoidance of doubt, conditions to
effectiveness of the Facilities (“Conditions to Effectiveness of Facilities”)
shall include the following: (x) the conditions under the headings “Conditions
to Closing” and “Conditions to All Extensions of Credit” below; (y) entry of an
order by the Bankruptcy Court confirming the Plan, which shall be in form and
substance reasonably satisfactory to the Agents (the “Confirmation Order”); and
(z) the occurrence of the Plan Effective Date. 


Any assignment under the First-Out Facility shall be required to include a
proportional amount of both the Revolving Facility and the Term Loan A Facility.
Amortization:
 
There shall be no amortization of Revolving Loans or Tranche B Term Loans.


Commencing with the first full fiscal quarter following the Closing Date, the
Tranche A Term Loans shall be repaid in equal quarterly installments of 1.00%
per annum of the original principal amount of the Tranche A Term Loans on each
December 31, March 31, June 30 and September 30, with the balance payable on the
Term Loan A Maturity Date.








--------------------------------------------------------------------------------




Borrowing Base and Borrowing Base Redetermination:
 
Availability under the Revolving Facility shall be subject to a reducing
borrowing base (the “Borrowing Base”), which shall be initially determined and
periodically redetermined (each such redetermination a “Borrowing Base
Redetermination”) and reduced as set forth below.
On the Plan Effective Date, the initial Borrowing Base shall be deemed to equal
$65 million. Thereafter, a Borrowing Base Redetermination shall occur on each
April 1 and October 1 commencing on April 1, 2020 (the “First Scheduled
Redetermination Date”).
Interim Borrowing Base Redeterminations shall be implemented (a) upon the
request of the First-Out Agent or the requisite Lenders (“Lender Wild Card
Redetermination”), or (b) after the First Scheduled Redetermination Date, upon
the request of the Borrower; provided that (i) that there shall be no Lender
Wild Card Redetermination prior to the First Scheduled Redetermination Date,
(ii) there shall be no more than one Lender Wild Card Redetermination between
each scheduled Borrowing Base Redetermination, and (iii) there shall be no more
than one interim Borrowing Base Redetermination made at the request of the
Borrower between each scheduled Borrowing Base Redetermination.
In the event the total outstanding balance of the Revolving Loans and other
revolving credit exposure is greater than the then-effective Borrowing Base
(such excess, a “Borrowing Base Deficiency”) as a result of a Borrowing Base
Redetermination, the Borrower shall, within 15 days after notice from First-Out
Agent of such Borrowing Base Deficiency, notify First-Out Agent of the
Borrower’s election to exercise one, or a combination of, the following options
in order to cure such Borrowing Base Deficiency: (a) repay the Borrowing Base
Deficiency in a single lump sum for application to the Revolving Loans and other
revolving credit exposure or (b) repay the Borrowing Base Deficiency in six
monthly installments equal to one-sixth of such Borrowing Base Deficiency with
the first such installment due 30 days after notice from First-Out Agent of such
Borrowing Base Deficiency and each following installment due 30 days after the
preceding installment for application to the Revolving Loans and other revolving
credit exposure.








--------------------------------------------------------------------------------




Mandatory Borrowing Base Reductions
 
Any disposition of Oil and Gas Properties (as defined in the Prepetition Credit
Agreement) (including through casualty and condemnation) and the net effect of
hedge modifications and early terminations of hedges shall result in an
automatic reduction of the Borrowing Base in an amount equal to 75% of the net
cash proceeds received by the applicable Loan Party in connection with such
disposition, hedge modification or hedge termination, with a corresponding
permanent reduction in the Maximum Revolving Commitments.
 
 
 
Closing Date:
 
The Plan Effective Date (the “Closing Date”).


Use of Proceeds:
 
The proceeds of Revolving Loans and other extensions of credit made (as opposed
to Revolving Loans, Tranche A Term Loans or Tranche B Term Loans deemed made on
the Plan Effective Date) from time to time under the Revolving Facility shall be
used to fund ongoing working capital requirements and other general corporate
purposes of the Borrower and its subsidiaries.


Financing Documentation:
 
The Facilities will be documented on financing documents that are based on the
Prepetition Credit Agreement; provided that (i) such documentation shall contain
terms and conditions set forth in this term sheet and such other changes as may
be mutually agreed by the Borrower and the Agents and (ii) the Term Loan B
Facility shall be documented in a separate credit facility, subject to
collateral agency agreement whereby the Collateral Agent is appointed to act as
secured party and hold collateral for the benefit of all Facilities
(collectively, such documentation, the “Financing Documentation” and the
principles described therein, the “Documentation Principles”).


Collateral:
 
The Obligations will be secured by valid and perfected first-priority security
interests in and liens on all of the following (collectively, the “Collateral”):








--------------------------------------------------------------------------------




 
 
(a) 100% of the equity interests of all present and future subsidiaries of any
Loan Party (other than equity interests of non-wholly owned subsidiaries to the
extent a lien in favor of the Collateral Agent cannot be granted without the
consent of one or more third parties (other than the Parent and its subsidiaries
and their respective affiliates) of any Loan Party);
(b) substantially all of the tangible and intangible personal property and
assets of the Loan Parties (including, without limitation, all equipment,
inventory and other goods, accounts, licenses, contracts, intercompany loans,
intellectual property and other general intangibles, deposit accounts,
securities accounts and other investment property and cash); and
(c) Oil and Gas Properties representing not less than (i) 95% of present value
of the total proved reserves of the Loan Parties included in the most recent
reserve report and (ii) 95% of the total value of all other Oil and Gas
Properties of the Loan Parties included in the most recent reserve report, in
each case, subject to customary exceptions to be agreed.
 
 
All such security interests in personal property and all liens on Oil and Gas
Properties and other real property will be created pursuant to the Financing
Documentation and otherwise subject to the Documentation Principles.
Notwithstanding the foregoing, the Collateral shall not include voting capital
stock or equity interests of any CFC Holding Company or any non-U.S. subsidiary
in excess of 65%.


Interest Rates:
 
At the Borrower’s option, the Revolving Loans will bear interest based on the
Base Rate or LIBOR, plus the applicable Revolving Interest Margin (as defined
below).
The interest margin for Revolving Loans (the “Revolving Interest Margin”) shall
be based upon utilization of the Borrowing Base (expressed as a percentage of
outstanding loans and Letters of Credit under the Revolving Facility divided by
the Borrowing Base) according to the following grid:


 
 
(a) in the case of the Revolving Facility, based upon utilization of the
Borrowing Base (expressed as a percentage of outstanding Revolving Loans and
Letters of Credit under the Revolving Facility divided by the Borrowing Base) an
interest margin according to the following grid:


 
 










--------------------------------------------------------------------------------




 
 


(b) the Tranche A Term Loans will bear interest based on LIBOR, plus 400 bps;
 
 
(c) the Tranche B Term Loans will bear interest based on LIBOR, plus 750 bps;
Fees:
 
(a)   Unused Line Fee. The Borrower shall pay to the First-Out Agent, for the
account of the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in
an amount per annum equal to the rate set forth in the preceding grid on the
average daily unused portion of the Maximum Revolving Commitments, payable
quarterly in arrears.
All accrued Unused Line Fees will be fully earned and due and payable quarterly
in arrears for the account of the Revolving Lenders (other than any defaulting
lenders) under the Revolving Facility and will accrue from and after the Closing
Date.
(b)   Upfront Fees. The Borrower shall pay to Citi, for the pro rata account of
each of the Lenders, upfront fees in an aggregate amount equal to 45 bps of the
aggregate amount of the Facilities, which shall be fully earned and will be due
and payable in full in cash on the Closing Date.
(c)   Letter of Credit Fees. The Borrower shall pay to the First-Out Agent for
the account of the Revolving Lenders a Letter of Credit fee (due quarterly)
equal to the product of the LIBOR Margin and the undrawn amount of each Letter
of Credit. In addition, Borrower shall pay to the First-Out Agent for the
account of any Issuing Bank a fronting fee equal to the product of 0.375% and
the undrawn amount of each Letter of Credit.
(d)   Other Fees. Such other fees set forth in any fee letter (or similar)
between the applicable Agent and/or Lead Arranger and the Borrower.


Maturity Date:
 
(a)   Revolving Facility. The final maturity of the Revolving Facility will
occur on the three year anniversary of the Closing Date.
(b)   Term Loan A Facility. The final maturity of the Term Loan A Facility will
occur on the three year anniversary of the Closing Date (the “Term Loan A
Maturity Date”).
(c)   Term Loan B Facility. The final maturity of the Term Loan B Facility will
occur on the 42-month anniversary of the Closing Date (the “Term Loan B Maturity
Date”).






--------------------------------------------------------------------------------




Mandatory Prepayments (Revolving Facility):
 
(a)   Borrowing Base Redeterminations. The Borrower shall prepay (and/or
cash-collateralize Letters of Credit) Revolving Loans and other revolving credit
exposure under the Revolving Facility in the amount of any Borrowing Base
Deficiency arising or resulting from the circumstances described under the
sections titled “Borrowing Base and Borrowing Base Redetermination” as set forth
in such sections.
(b) Borrowing Base Reductions. The Borrower shall prepay (and/or
cash-collateralize Letters of Credit) Revolving Loans and other revolving credit
exposure under the Revolving Facility in the amount of 100% of any net cash
proceeds received by a Loan Party arising or resulting from the circumstances
described under the section titled “Mandatory Borrowing Base Reductions” above.
(c) Excess Cash. The Borrower shall prepay such Revolving Loans (and
cash-collateralize Letters of Credit) with 100% of all cash and cash equivalents
of the Loan Parties, minus Excluded Funds (to be defined substantially
consistent with the Prepetition Credit Agreement), in excess of $25 million on
the 15th day of each month (or if the 15th day of the applicable month is not a
business day, then the first business day thereafter); provided that if the
Borrowing Base is less than $10 million, the preceding $25 million dollar amount
shall be increased to $35 million.
All such mandatory prepayments will be applied to prepay outstanding Revolving
Loans (without a permanent reduction to the Maximum Revolving Commitments
(except as required in connection with any Borrowing Base reduction described in
the section titled “Mandatory Borrowing Base Reductions”) and, in the case of
clauses (a) and (b) of this section, to cash-collateralize Letters of Credit
outstanding under the Revolving Facility.






--------------------------------------------------------------------------------




Zero Borrowing Base Effective Date:
 
The “Zero Borrowing Base Effective Date” shall occur when (a) the Revolving
Loans have been repaid in full, (b) any Letters of Credit outstanding under the
Revolving Facility have been cash collateralized in full, and (c) the Borrowing
Base has been reduced to zero.
Upon occurrence of the Zero Borrowing Base Effective Date, Revolving Lenders
will have the option to exit the Revolving Facility or remain a Revolving Lender
under the Revolving Facility. For avoidance of doubt, the Revolving Facility
will not terminate solely due to the occurrence of the Zero Borrowing Base
Effective Date, but shall remain in effect and shall continue to secure, on a
senior secured “first out” basis the obligations of any Loan Party under any
hedging agreements entered into between such Loan Party and any counterparty
that is a Lender (as defined herein) (or any affiliate thereof), and any Loan
Party under any treasury management arrangements between such Loan Party and a
Lender (or any affiliate thereof).
Mandatory Prepayments (Term Loan A Facility):
 
After the Revolving Loans have been repaid in full and any Letters of Credit
outstanding under the Revolving Facility have been cash collateralized in full,
the Tranche A Term Loans under the Term Loan A Facility shall be prepaid,
without premium or penalty or LIBOR breakage costs with:


(a) the proceeds of asset sales, casualty events and indebtedness that is not
permitted, pursuant to terms and provisions that are customary for term loans of
the type contemplated herein, and


(b) 100% of all cash and cash equivalents of the Loan Parties, minus Excluded
Funds, in excess of (i) if a Borrowing Base is in effect under the Revolving
Facility, $25 million, and (ii) if no Borrowing Base is in effect under the
Revolving Facility, $35 million, in each case, on the 15th day of each month (or
if the 15th day of the applicable month is not a business day, then the first
business day thereafter).








--------------------------------------------------------------------------------




Mandatory Prepayments (Term Loan B Facility):
 
After indefeasible payment or satisfaction in full, in cash, of (i) the
Revolving Loans and other obligations outstanding under the Revolving Facility
and cash collateralization (or other arrangement satisfactory to the applicable
Issuing Bank) of Letters of Credit outstanding under the Revolving Facility and
the occurrence of the Zero Borrowing Base Effective Date, and (ii) the Tranche A
Term Loans under the Term Loan A Facility, the Tranche B Term Loans under the
Term Loan B Facility shall be prepaid, without premium or penalty or LIBOR
breakage costs with:


(a) the proceeds of asset sales, casualty events and indebtedness that is not
permitted, pursuant to terms and provisions that are customary for term loans of
the type contemplated herein, and


(b) 100% of all cash and cash equivalents of the Loan Parties, minus Excluded
Funds, in excess of $35 million, in each case, on the 15th day of each month (or
if the 15th day of the applicable month is not a business day, then the first
business day thereafter).


Optional Prepayments and Commitment Reductions (Revolving Facility):
 
Loans under the Revolving Facility may be prepaid at any time, in whole or in
part, at the option of the Borrower, upon notice to the First-Out Agent and in
minimum principal amounts and in multiples to be agreed upon with the First-Out
Agent, without premium or penalty (except LIBOR breakage costs). Any optional
prepayment of the Revolving Facility will be applied to prepay outstanding loans
and cash-collateralize Letters of Credit outstanding under the Revolving
Facility (except as otherwise set forth herein, without a permanent reduction in
Maximum Revolving Commitments unless so elected by the Loan Parties).
The unutilized portion of the Maximum Revolving Commitments may be terminated,
in whole or in part, at the option of the Borrower, upon notice to the First-Out
Agent and in minimum principal amounts and in multiples to be agreed upon with
the First-Out Agent.






--------------------------------------------------------------------------------




Optional Prepayments (Term Loan A Facility):
 
The Tranche A Term Loans may be prepaid, in whole or in part, at the option of
the Borrower, upon notice and in minimum principal amounts and in multiples to
be agreed upon, without premium or penalty (except LIBOR breakage costs), to the
extent such prepayments are permitted by the Financing Documentation;
provided that (A) the Revolving Loans have been repaid in full and any Letters
of Credit outstanding under the Revolving Facility have been cash collateralized
in full, (B) liquidity on a pro forma basis is not less than $35 million and (C)
no default or event of default exists or would result from such prepayment.


Optional Prepayments (Term Loan B Facility):
 
The Tranche B Term Loans may be prepaid, in whole or in part, at the option of
the Borrower, upon notice and in minimum principal amounts and in multiples to
be agreed upon, without premium or penalty (except LIBOR breakage costs), to the
extent such prepayments are permitted by the Financing Documentation;
provided that (i) the Revolving Facility and the Term Loan A Facility have been
indefeasibly repaid in full, the occurrence of the Zero Borrowing Base Effective
Date and all commitments under the Term Loan A Facility have terminated, and
(ii) prior to the first anniversary of the Closing Date optional prepayments
shall be required to be accompanied by the payment of a premium equal to 1.00%
of the principal prepaid on such date.


Conditions to Closing:
 
In addition to the conditions set forth in the section titled “Conditions to All
Extensions of Credit”, the closing of the Facilities will be subject to
satisfaction of typical and customary conditions precedent, including but not
limited to the following:








--------------------------------------------------------------------------------




 
 
1. the Plan, the Confirmation Order, and any related order of the Bankruptcy
Court (and any amendments or modifications to any of the foregoing) shall be in
form and substance reasonably satisfactory to the Agents, including approval of
the Facilities and releases and exculpations;
2. the Confirmation Order shall be Final and in full force and effect (as used
herein, “Final” shall mean an order or judgement of the Bankruptcy Court, or
other court of competent jurisdiction with respect to the subject matter, which
has not been reversed, stayed, modified or amended, and as to which (i) the time
to appeal, petition for certiorari, or move for reargument or rehearing (other
than a request for a rehearing under Federal Rule of Civil Procedure 60(b),
which shall not be considered for purposes of this definition) has expired and
no appeal or petition for certiorari has been timely taken, or (ii) any timely
appeal that has been taken or any petition for certiorari that has been or may
be timely filed has been resolved by the highest court to which the order or
judgment was appealed or from which certiorari was sought or has otherwise been
dismissed with prejudice;
3. any Order approving the assumption of the same shall not have been stayed,
reversed, vacated or otherwise modified in a manner materially adverse to
interests of the Agents and the Revolving Lenders or otherwise contrary to this
Term Sheet or the Definitive Documentation and all conditions to effectiveness
of the Definitive Documentation shall have occurred or been waived by the
respective parties thereto having the authority to waive such conditions;
4. the Plan Effective Date shall have occurred, all conditions precedent to the
confirmation and effectiveness of the Plan, as set forth in the Plan, shall have
been fulfilled or waived as permitted therein, including, without limitation,
all transactions contemplated in the Plan or in the Confirmation Order to occur
on the Plan Effective Date shall have been substantially consummated in
accordance with the terms thereof and in compliance with applicable law,
Bankruptcy Court and regulatory approvals;
5. no motion, action, or proceeding by any creditor or other party-in-interest
to the Chapter 11 Cases that could materially adversely affect the Plan, the
consummation of the Plan, the business or operations of the Borrower, or the
transactions contemplated by the Facilities or the Plan shall be pending;
6. the Agents shall have received satisfactory evidence as to the payment in
full on the Plan Effective Date of all material administrative expense claims,
priority claims and other claims required to be paid upon the Plan Effective
Date;
7. there shall have been no material adverse change in, or a material adverse
effect upon, the operations, business, properties or financial condition of the
Loan Parties taken as a whole (other than as a result of the events leading up
to, directly arising from or direct effects of the commencement or continuance
of the bankruptcy proceedings) from the date of the execution and delivery by
the Lenders of the Agreement through the Closing Date;
8. (a) execution and delivery of the Financing Documentation, and (b) the
Agents, the Term Loan A Lenders, the Term Loan B Lenders and Revolving Lenders
will have received (i) customary legal opinions as to the Loan Parties and the
Financing Documentation (including, without limitation, customary opinions of
local counsel), (ii) customary evidence of authority and incumbency, customary
officers’ certificates, good standing certificates, in each case with respect to
the Borrower and the Guarantors, and a solvency certificate for the Borrower and
its subsidiaries on a consolidated basis after giving effect to the transactions
contemplated by this Term Sheet and the Plan on the Closing Date, and (iii)
flood hazard diligence and documentation as required by the federal Flood
Disaster Protection Act of 1973 or otherwise in a manner satisfactory to the
Lenders;
9. all documents and filings required to perfect or evidence the Collateral
Agent’s first priority security interest in and liens on the Collateral
(including, without limitation, all certificates evidencing pledged capital
stock or membership or partnership interests, as applicable, with accompanying
executed stock powers, all UCC financing statements to be filed in the
applicable government UCC filing offices, all intellectual property security
agreements to be filed with the United States Copyright Office or the United
States Patent and Trademark Office, as applicable, all deposit account and
securities account control agreements and all mortgages, deeds of trust and real
property filings) shall have been executed and/or delivered and, to the extent
applicable, be in proper form for filing;
10. the holders of claims against the Debtors arising under the Prepetition
Facility, including, without limitation, the Obligations (as defined in the
Prepetition Credit Agreement) (the “Prepetition Obligations”) shall receive the
treatment outlined in this Term Sheet, the Agreement, and the Plan, and the
holders of claims against the Debtors under the Agreement shall have received
the treatment under the Plan and the commitments thereunder shall have been
terminated, and all security interests related thereto shall have either (a)
been terminated or (b) been amended and restated to secure the Obligations under
the Facilities, in either case concurrently with the Closing Date;
11. the Agents shall have received an ACORD evidence of insurance certificate
evidencing coverage of the Loan Parties and their respective subsidiaries and
naming the Collateral Agent in such capacity for the Lenders as additional
insured on all liability policies and loss payee on all property insurance
policies;
12. all required governmental and third party consents and approvals shall have
been obtained and shall be in full force and effect;
13. all fees and, to the extent invoiced at least one (1) business day prior to
the Closing Date, out-of-pocket expenses, required to be paid on the Closing
Date under the Plan in connection with the Facilities, including the reasonable
fees and expenses of one primary counsel, one local counsel in each appropriate
jurisdiction, and financial advisors to the Agents, and any audit and appraisal
fees and expenses, shall have been paid in full in cash;
14. Debtors shall have paid to the Prepetition Lenders holding Prepetition
Revolving Loans all other payments as provided for in any final orders entered
in connection with the Agreement and/or use of cash collateral, and the Plan,
which amounts shall be applied to the repayment of the Prepetition Obligations
in accordance with the Plan;
15. the Agents shall be in receipt of one or more collateral agency agreements,
which shall, subject to the Documentation Principles, contain terms and
provisions satisfactory to the Agents in their sole discretion, duly executed
and delivered by the Loan Parties, the Collateral Agent and the Agents;
16. after giving effect to the transactions contemplated hereby and under the
Plan on the Closing Date, the Borrower and the other Loan Parties shall not have
any Excess Cash, or shall prepay the Revolving Loans on the Closing Date such
that, after giving effect to such prepayment, the Borrower and the other Loan
Parties do not have any Excess Cash;
17. if the Plan Effective Date occurs on or after September 1, 2019, the
First-Out Agent shall have received a reserve report, dated as of June 30, 2019,
prepared by a third party petroleum engineers satisfactory to the First-Out
Agent, which report shall use economic parameters (including but not limited to,
hydrocarbon prices, escalation rates, discount rate assumptions, and other
economic assumptions) acceptable to First-Out Agent;
18. the Agents shall have received an updated business plan for the Borrower and
its subsidiaries after giving effect to the transactions contemplated hereby and
under the Plan on the Closing Date; and
19. the Borrower and the other Loan Parties (other than the Parent) shall
demonstrate minimum liquidity on the Closing Date in an amount to be agreed,
after giving effect to the transactions contemplated hereby and under the Plan.






--------------------------------------------------------------------------------




Conditions to All Extensions of Credit:
 
Each extension of credit under the Facilities will be subject to satisfaction of
the following: (a) all of the representations, warranties, and covenants in the
Financing Documentation shall be true and correct in all material respects (or
if qualified by materiality or material adverse effect, in all respects) as of
the date of such extension of credit, or if such representation speaks as of an
earlier date, as of such earlier date; (b) no default or event of default under
the Facilities shall have occurred and be continuing or would result from such
extension of credit; (c) delivery of a customary borrowing notice; and (d) the
Loan Parties shall be in compliance with the anti-hoarding requirements, before
and after giving effect to such extension of credit.
Cash Management:
 
The Loan Parties and their subsidiaries shall maintain their cash management
system as it existed prior to the Closing Date, with such changes as may be
mutually agreed by the Agents and the Borrower. Notwithstanding anything to the
contrary contained herein, in no event shall any Loan Party be required to make
subject to an account control agreement any Excluded Account (all accounts other
than (a) Excluded Accounts (as defined below), and (b) accounts not subject to
account control agreements pursuant to this sentence, collectively, “Controlled
Accounts”). Each Controlled Account shall be subject to a control agreement, in
form and substance satisfactory to the Agent, which agreement shall transfer
control of such account to the Agent upon delivery of notice by the Agent to the
financial institution maintaining such account.
As used herein, “Excluded Accounts” means with respect to the Borrower or any
Subsidiary, each deposit account that is not required to be subject to an
account control agreement, to the extent such deposit account is solely (a) a
payroll account containing a balance not exceeding the amount of payroll
expenses for one payroll period at any time, (b) a tax withholding account, (c)
zero balance accounts (other than lockbox accounts, to the extent account
control agreements are permitted by the applicable depository bank), (d) a petty
cash account containing a balance not exceeding $50,000 per account at any time
and not to exceed $250,000 for all such petty cash accounts in the aggregate, or
(e) a trust account holding royalty payment and working interest payments solely
to the extent constituting property of a third party held in trust.
Representations and Warranties:
 
Subject to the Documentation Principles, the Financing Documentation will
contain representations and warranties subject to exceptions are customary for
transactions of this type as mutually agreed (which will be applicable to the
Loan Parties and their subsidiaries).






--------------------------------------------------------------------------------




Affirmative Covenants:
 
Subject to the Documentation Principles, the Financing Documentation will
contain affirmative covenants subject to limitations and modifications as are
customary for transactions of this type as mutually agreed (which will be
applicable to the Loan Parties and their subsidiaries).
On or before March 1 and September 1 of each year, commencing with the first
such date to occur after the Closing Date, the Borrower shall furnish to the
First-Out Agent and the Lenders a reserve report evaluating the proved Oil and
Gas Properties of the Loan Parties as of the immediately preceding January 1 and
July 1. The reserve report as of January 1 of each year shall be prepared by one
or more approved petroleum engineers. The July 1 reserve report of each year
shall be prepared by or under the supervision of the chief engineer of the
Borrower and such reserve report shall be accompanied by customary
certifications of such chief engineer and a responsible officer of the Borrower.
Negative Covenants:
 
The Financing Documentation will contain negative covenants subject to
exceptions, limitations, baskets and modifications as are reasonably acceptable
to the Agents:
 
 
(a) limitation on liens;
(b) limitation on disposition of assets;
 
 
(c) limitation on consolidations, mergers dissolutions and divisions;
(d) limitation on loans, investments and acquisitions of property;






--------------------------------------------------------------------------------




 
 
(e) limitations on indebtedness including, without limitation, a prohibition on
the incurrence of third party indebtedness for borrowed money;
(f) limitations on transactions with affiliates;
(g) limitations on margin stock;
(h) limitations on contingent obligations;
(i) limitations on restricted debt payments;
(j) limitations on restricted payments other than permitted tax distributions;
(k) limitations on derivative contracts (as set forth in greater detail below);
(l) limitations on change in business nature, amendments to organization
documents, documents governing material indebtedness and corporate structure;
(m) limitations on accounting changes;
(n) ERISA compliance; and
(o) limitations on restrictions affecting the ability of subsidiaries to
guarantee the loans, grant liens securing the loans or make distributions to the
Borrower.
Financial Covenants:
 
The First-Out Facility will contain the following financial covenants,
calculated on a quarterly basis:
Leverage Ratio: consolidated total debt to EBITDA may not exceed 4.0 to 1.0 as
of the last day of any fiscal quarter. EBITDA shall be calculated at the end of
each fiscal quarter using the results of the twelve month period ending with
that fiscal quarter end.
Current Ratio: Consolidated current assets divided by consolidated current
liabilities may not be less than 1.0 to 1.0 on a fiscal quarter basis.
The Term Loan B Facility will contain the following financial covenant,
calculated on the “as of” date of each semi-annual reserve report:
Proved Developed Producing Reserve Coverage Ratio: present value of proved
developed producing reserves to consolidated total debt may not be less than 1.0
to 1.0 as of each January 1 and July 1.






--------------------------------------------------------------------------------




Hedging Requirements:
 
All hedging agreements shall be entered into, on a secured basis, with a Lender
(or an affiliate thereof), as the hedging counterparty, or on an unsecured basis
with counterparties reasonably acceptable to the Agents; provided that no
Borrowing Base value shall be given to any such unsecured hedging agreements.
Maximum hedging limitations and minimum hedging requirements to be agreed.
Events of Default:
 
Subject to the Documentation Principles, substantially similar to the events of
default in the Prepetition Credit Agreement, except as mutually agreed with the
Agent and as otherwise set forth in this Term Sheet, each subject to limitations
and modifications as are customary for transactions of this type as mutually
agreed (which will be applicable to the Loan Parties and their subsidiaries).
Amendments and Waivers:
 
Amendments and waivers of the Financing Documentation will require the approval
of the Lenders holding more than 50% of the applicable Facility, except that the
consent of (a) Revolving Lenders holding more than 66-2/3% of the Aggregate
Commitments of the Revolving Lenders shall be required to decrease or maintain
the Borrowing Base, (b) each Lender under the applicable Facility shall be
required in connection with (i) changing any provision specifying the number or
percentage of Lenders required to amend or waive any Financing Documentation in
respect of the matters described in this clause (b) and clause (c) below and
(ii) releasing any guarantor (except in connection with a permitted transaction)
or all or substantially all of the Collateral, and (c) each affected Lender
shall be required in connection with (i) any increase or extension of its
commitment, (ii) the postponement of any scheduled date for payment of
principal, interest, fees or other amount payable to such Lender, and (iii) any
reduction in the principal amount of any loan, interest rate, fee or other
amount payable to such Lender.
Assignments:
 
Any assignment under the First-Out Facility shall be required to include a
proportional amount of both the Revolving Facility (if then in effect) and the
Term Loan A Facility.
Expenses and Indemnification:
 
Subject to the Documentation Principles, customary for facilities of this type
Governing Law and Forum:
 
New York.










--------------------------------------------------------------------------------




ANNEX A
GUARANTORS
Guarantor
Jurisdiction of Organization
Vanguard Natural Resources, Inc.
Delaware
Vanguard Operating, LLC
Delaware
VNR Holdings, LLC
Delaware
Escambia Asset Co. LLC
Delaware
Escambia Operating Co. LLC
Delaware
Eagle Rock Energy Acquisition Co., Inc.
Delaware
Eagle Rock Energy Acquisition Co. II, Inc.
Delaware
Eagle Rock Upstream Development Company, Inc.
Delaware
Eagle Rock Upstream Development Company II, Inc.
Delaware
Eagle Rock Acquisition Partnership, L.P.
Delaware
Eagle Rock Acquisition Partnership II, L.P.
Delaware












--------------------------------------------------------------------------------






EXHIBIT K
TO FIRST AMENDMENT TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT








Exhibit K to First Amendment

--------------------------------------------------------------------------------




(Attached Separately)
EXHIBIT K
PROVISION FOR TRANSFER AGREEMENT
The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Debtor-in-Possession Credit Agreement dated as of April 3, 2019
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Agreement”), by and among Vanguard Natural Gas, LLC,
Citibank, N.A. as administrative agent, and each of the Lenders from time to
time party thereto, including the transferor to the Transferee of any Other
Claims (each such transferor, a “Transferor”), and agrees to be bound by the
terms and conditions of Section 12.21 thereof to the extent the Transferor was
thereby bound.


The Transferee specifically agrees to be bound by the terms and conditions of
Section 12.21 of the Agreement, including the agreement to be bound by the vote
of the Transferor if such vote was cast before the effectiveness of the Transfer
discussed herein.


Date Executed:


______________________________________
Name:
Title:
Address:
E-mail address(es):


Aggregate Amounts Beneficially Owned or Managed on Account of:
Revolving Credit Facility
 
Senior Secured Swaps
 
Term Loans
 
Senior Notes
 
Equity Interests
 












